Kroger, District Judge,
dissenting.
I find myself unable to agree with the majority opinion. *203This case presents a simple question, viz.: When does the statute of limitations commence to run against a claim for refund for taxes paid under a void tax sale as provided by section 77-2054, Comp. St. 1929?
By an involved process of reasoning, a majority of this court has found that the five-year limitation contained in section 77-2049, Comp. St. 1929, applies also to the remedy provided by section 77-2054, Comp. St. 1929, and that-in the instant case the statute of limitations commenced to run from the date the void tax sale certificate was issued. For a better understanding of the question thus presented, I will restate a few of the facts.
The tax sale certificate was issued November 3, 1930. In June, 1935, petition was filed to foreclose the same. From the decree of foreclosure an appeal was taken, and finally in 1938, on rehearing, this court reversed the judgment of the district court and dismissed the action. This was the first time that any court had declared the tax sale entirely void and was more than three years after the action to foreclose was commenced, so that, even if the plaintiff had filed her action at the earliest possible date, the decision holding her tax certificate void would not have been rendered until more than five years after the date of such certificate and, according to the majority opinion, too late for her to file her claim against the county.
The majority opinion does not point out what remedy a purchaser of a void tax sale certificate has when, through no fault of his own, a court of competent jurisdiction, within the five-year period, finds the certificate to be valid and then on appeal, after the five years have elapsed, the appellate court holds the certificate void. Certainly, the state, through its constituted taxing bodies, should not be permitted to take the money of a citizen for taxes alleged to be due and then, when the tax has been declared invalid, plead the statutes of limitations. The answer that the tax purchaser acts at his peril does not meet the situation. The state is interested in the prompt payment of taxes and the provisions of our statutes for the sale of property for de*204linquent taxes are intended to bring about that result. The legislature did not intend that the taxing authority be operated as a shell game, either with or without judicial sanction.
In my opinion, section 77-2049 deals entirely with valid tax sale certificates, and simply provides that an owner of a tax sale certificate must do one of two things within five years. He must demand a deed or commence an action to foreclose. Nothing more is required or contemplated. Plaintiff complied with this section by commencing her action to foreclose within the five-year period. Thereafter a thing happened that was not covered or contemplated by section 77-2049, to wit, a holding by a court of competent jurisdiction that the tax sale certificate was void. This holding gave the right to a new cause of action under section 77-2054, and since the latter does not contain a limitation clause, it would be governed by our general statute of limitations, and not by section 77-2049. To hold that it is governed by the latter section is equivalent to saying that the statute of limitations will run against a cause of action before the same accrues. ’ A holding by a court of competent jurisdiction that the tax sale was void is a condition precedent to a claim under section 77-2054. How, then, can his cause of action be said to accrue before such finding is made? As is demonstrated by the facts, of this case, the owner of the certificate is helpless to obtain such a finding within five years from the date of the certificate. He has no power to compel the court to make any finding within any specified time, yet the majority opinion not only holds that the action accrued, but that it was barred before any court of competent jurisdiction found the tax sale certificate to be void. This strikes me as being directly the opposite of what the legislature intended and stated in words that require no interpretation when they enacted section 77-2054.
I am not unmindful of the holdings in the cases of Gibson v. Dawes County, 129 Neb. 706, 262 N. W. 671, Wetzel v. Dawes County, 129 Neb. 711, 262 N. W. 674, and Kennedy *205v. Dawes County, 130 Neb. 227, 264 N. W. 452. These cases show the danger of blindly following precedent. The first case decided was Gibson v. Dawes County, supra, and was disposed of on demurrer. This court, in that case, said: “From the standpoint of the demurrer and of invulnerable pleading, therefore, the petition does not show that the taxes which plaintiff seeks to recover back were all void or that his tax sale certificate was invalid.” And while there is some dictum to the effect that the statute of limitations had run, the decision was based on the sufficiency of the pleadings. The other cases cited are based upon the supposed holding in Gibson v. Dawes County, supra. If these cases state the correct rule of law, they are controlling. I submit, however, that the Gibson case can be distinguished, and that the other cases do not correctly state the law, are wrong in principle, and should be overruled.
I am authorized to state that Hastings, District Judge, joins with me in this dissent.